Citation Nr: 0007851	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of receiving Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that the appellant 
could not be recognized as the veteran's surviving spouse for 
purposes of receiving VA death pension benefits. 

The veteran had active military service from March 1927 to 
May 1948.  He was a prisoner of war of the Japanese 
government for several months during 1942.  He died on 
November [redacted], 1996.


FINDINGS OF FACT

1.  On November 11, 1996, the veteran and the appellant were 
married by a marriage ceremony in Cabangan, Zambales, 
Philippines.

2.  On November [redacted], 1996, the veteran died.

3.  The parties were not legally married for one year prior 
to the veteran's death, and they did not bear children 
together.

4.  Common law marriage is not recognized in the Philippines.






CONCLUSION OF LAW

The requirements for recognizing the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
benefits, have not been met.  38 U.S.C.A. §§ 103(c), 1102, 
5017 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be recognized as the veteran's surviving spouse for 
purposes of receiving VA death benefits.  In a March 1998 
Administrative Decision, the RO determined that the appellant 
was not entitled to recognition as the veteran's surviving 
spouse for purposes of receiving VA death benefits.  The 
appellant disagreed with that decision and initiated this 
appeal.  

As a preliminary matter, the Board finds that the appellant 
has attained the status as a "claimant," in that the record 
contains certification of her marriage to the veteran.  See 
Colon v. Brown, 9 Vet. App. 104, 107 (1996) (citing Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) and Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).  Thus, the Board will proceed with 
this appeal.  

A brief history of this claim is summarized as follows.  In 
June 1929, the veteran was married to his first wife, 
[redacted].  They had four children together.  She later died in 
August 1986.  The veteran was in receipt of nonservice-
connected disability pension benefits for a number of years, 
including additional benefits on account of the need for aid 
and attendance of another person from October 1994.  In 
February 1992, the veteran had submitted a statement to the 
RO indicating that it was very had living alone death of his 
first wife, so he decided to "get a live-in partner (not 
legally married)."  He stated:  "I decided not to be 
legally married to my second wife in order that my military 
pension will not be transferred to anybody, hence, in case of 
my death it is a savings on the part of the US government."  
In January 1997, the RO was informed that the veteran had 
died on November [redacted], 1996.

In March 1997, the appellant submitted an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse."  Evidence in the 
veteran's claims file reveals that the veteran and the 
appellant were formally married on November 11, 1996; the 
veteran died shortly thereafter of a heart attack after 
attending a dance party.  

Attached to the parties' marriage certificate is an Affidavit 
On Marriage Between Man and Woman Who Have Lived Together as 
Husband and Wife for at Least Five Years.  Under Philippine 
law, Article 34, New Family Code, such an affidavit 
substitutes the requirement for a marriage license.  The 
appellant contends that she and the veteran lived together as 
husband and wife for eight years prior to the marriage 
ceremony, but that they delayed a formal marriage to await 
consent of the veteran's children.  In short, the appellant 
maintains that she should be recognized as the veteran's 
surviving spouse.  

In November 1997, the RO conducted a Field Examination in 
this case.  Two clerks at the Office of the Local Civil 
Registar (LCR), Cabangan, Zambales, Philippines, where the 
parties were married, indicated that they personally knew the 
parties and confirmed that they had lived together as husband 
and wife for more than five years.  It was noted that there 
was no legal impediment to the marriage, in that both parties 
were widowed, but it took years before the veteran's children 
allowed the veteran to marry the appellant.

Interviews with the veteran's children revealed that the 
veteran and the appellant started living together as husband 
and wife one year after the death of the veteran's first 
wife.  Apparently, two of the children strongly opposed the 
marriage out of fear that the veteran's property would be 
transferred to the appellant upon his death.  The children 
finally all gave their blessing to the marriage.  Neighbors 
stated that they viewed the parties as legally married due to 
their faithful and harmonious relationship, and the lack of 
legal impediments, since they were both widowed.

In October 1997, the appellant's deposition was taken in 
connection with the VA field investigation.  She indicated 
that she did not consider the veteran her legal spouse prior 
to the marriage ceremony, as they were not yet married.  She 
stated that her cohabitation was not enough to make the 
marriage legal, which was why they had the ceremony.  She 
also stated that they did not immediately marry due to the 
veteran's children's opposition of the marriage.  More 
recently, in June 1999, the appellant testified at a hearing 
before the undersigned Member of the Board, and essentially 
reiterated her contentions already of record.  

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death, or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (1999); see 38 U.S.C.A. § 1102 
(West 1991).  A spouse means a person of the opposite sex who 
is a wife or husband and the term surviving spouse means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50.  A marriage "means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j); see 38 U.S.C.A. § 103(c).

The Board has reviewed all the evidence of record, in light 
of the pertinent laws and regulations.  However, as will be 
explained, the Board finds no legal basis to recognize the 
appellant as the veteran's surviving spouse.  Since common 
law marriage is not recognized in the Philippines, the 
parties were not legally married prior to the marriage 
ceremony in November 1996.  Clearly, since the veteran died a 
few days later, the appellant was not formally married to the 
veteran for one year prior to his death and no children were 
born of the relationship.  38 C.F.R. § 3.54; see 38 U.S.C.A. 
§ 1102. 

Nevertheless, in cases where there is a legal impediment to 
entering into a marriage, such as if common law marriage is 
not recognized in a jurisdiction, if the appellant was 
unaware of the impediment an otherwise invalid common law 
marriage could be deemed valid.  Colon v. Brown, 9 Vet. App. 
104, 107-108 (1996); see VAOPGCPREC 58-91 (July 7, 1991) (the 
fact that a jurisdiction does not recognize common law 
marriage is considered a type of legal impediment).  Under 
38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will nevertheless be 
deemed valid if: (1) the marriage occurred 1 year or more 
before the veteran died (or existed for any period of time if 
a child was born of the purported marriage or was born to 
them before such marriage); (2) the claimant entered into the 
marriage without knowledge of the impediment; (3) the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death; and (4) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death. 

The evidence, however, does not support a deemed valid 
marriage in this case.  Significantly, the appellant 
testified in her deposition in October 1997 that she did not 
consider the veteran her legal spouse prior to the marriage 
ceremony because they were not yet married.  Additionally, 
she conceded that her cohabitation with the veteran was not 
enough to make their marriage legal, which is why they had 
the marriage ceremony.  This is consistent with the veteran's 
statement in 1992 that he and the appellant were not legally 
married.  In short, the appellant does not contend, nor does 
the evidence reflect otherwise, that she was unaware that 
common law marriages were not recognized in the Philippines.  
Rather, she concedes that the marriage was only legal after 
the marriage ceremony.  As such, the appellant's argument 
essentially is based on the fact that although she was only 
legally married to the veteran for a few days, she should be 
considered the veteran's surviving spouse for VA purposes due 
to her lengthy relationship with the veteran, during which 
they lived together as husband and wife.  

The Board acknowledges the appellant's contentions, and it is 
apparent that the parties resided as husband and wife for a 
number of years prior to their legal marriage ceremony.  
However, as discussed, since the veteran died so soon after 
the marriage and no children born of their relationship, the 
appellant does not meet the criteria necessary for 
establishing status as a surviving spouse for VA purposes.  
As such, the appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (in the absence of legal merit, 
the appeal must be denied based on a lack of entitlement 
under the law).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving VA death pension 
benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

